UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5187



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL ANTHONY HOPE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:05-cr-00522)


Submitted:   March 19, 2007                   Decided:   May 17, 2007


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Gerald T.
Zerkin, Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Chuck Rosenberg, United States Attorney, Matthew C.
Ackley, Special Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Anthony Hope pled guilty to distribution of

cocaine base, in violation of 21 U.S.C. § 841, and the district

court sentenced him as a career offender to 172 months in prison.

Hope   timely    appealed,       arguing   that      his   sentence   as   a   career

offender was unreasonable and greater than necessary to comply with

18 U.S.C. § 3553(a).

            After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), this court reviews a sentence to

determine whether the district court has correctly calculated the

advisory guideline range and has considered the range, as well as

the    factors   set   out   §    3553(a),     and    whether   the   sentence    is

reasonable.      United States v. Hughes, 401 F.3d 540, 546 (4th Cir.

2005).      A    sentence    within    the     properly      calculated    advisory

guideline range is presumptively reasonable.                    United States v.

Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006).

            Hope concedes that his sentence was within the correctly

calculated guideline range of 151 to 188 months.                  Therefore, the

sentence is presumptively reasonable.                While Hope argues that the

district court failed to adequately address the factors enumerated

in § 3553(a), we conclude that the district court considered the

applicable § 3553 factors and did not impose a sentence that was




                                       - 2 -
greater than necessary to comply with § 3553.      See United States v.

Davenport, 445 F.3d 366, 370 (4th Cir. 2006).

           Accordingly, we affirm Hope’s sentence. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -